Citation Nr: 9923548	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-12 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran had active service from December 1979 to March 
1982.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied 
reopening of the veteran's claim for service connection for 
hearing loss.  The veteran has filed a timely notice of 
disagreement and perfected a substantive appeal.  The veteran 
testified at a hearing before a hearing officer of the RO in 
October 1998.

Entitlement to service connection for hearing loss was 
originally denied by rating action dated in July 1994.  The 
veteran did not appeal this decision.  

During his hearing before the RO, the veteran indicated that 
he has had ringing in his ears as a result of his noise 
exposure during his period of active service.  The Board is 
of the opinion that the veteran is raising the issue of 
entitlement to service connection for tinnitus.  However, the 
Board does not have jurisdiction of this issue, as it has not 
been adjudicated by the RO.  Absent a decision, a notice of 
disagreement and a substantive appeal the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet.App. 9 
(1993); Roy v. Brown, 5 Vet.App. 554 (1993).  The issue is, 
therefore, referred to the RO, and any notification is to be 
by letter that includes complete appellate rights.


FINDINGS OF FACT

1.  In July 1994, the RO denied entitlement to service 
connection for hearing loss.  The veteran did not appeal that 
decision.

2.  The evidence received since the unappealed July 1994 RO 
decision bears directly and substantially on the specific 
matter of the veteran's claim.

CONCLUSION OF LAW

The evidence received since the unappealed July 1994 RO 
decision is new and material and the veteran's claim of 
entitlement to service connection for hearing loss has been 
reopened. 38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998). Continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The evidence of record at the time of the July 1994 decision 
by the RO is briefly summarized.  The report of medical 
examination conducted at separation dated in January 1982 
contains a notation of bilateral hearing loss.  The 
audiological examination showed the that the pure tone 
thresholds for all frequencies tested were 20 decibels or 
less.  The examiner noted that the hearing loss referred to 
echo in shop area at work, normal audio this examination.  
The associated report of medical history, also dated in 
January 1982, shows that the veteran indicated he had hearing 
loss.

The evidence of record also included several lay statements, 
dated in April 1994, which indicate that the veteran had been 
having difficulty hearing since 1983. 

In July 1994, the RO denied service connection for hearing 
loss.  This denial was based on the fact that a hearing loss 
disability not currently shown and that there was no evidence 
that a hearing loss disability was incurred in or aggravated 
by service.  The veteran did not appeal the decision and as 
such the determination is final.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991).  However, the veteran may reopen his 
claim by the submission of new and material evidence. 
38 C.F.R. § 3.156(a) (1998).

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 
98 (1993).  Evidence is "material" where it is relevant to 
and probative of the issue at hand. Id.

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).  

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The evidence received since the July 1994 decision by the RO 
includes a VA audiology examination report dated in March 
1998, and a VA ear disease examination report dated in April 
1998, which indicate that the veteran had mild to moderate 
sensorineural hearing loss.  The physician noted that the 
veteran had a history of significant noise exposure.  The 
examiner indicated that the veteran showed early evidence of 
hearing loss in the low and high frequencies in 1982, worse 
in the left ear, and that he has had interval worsening of 
his hearing outside of his military activity.  The examiner 
indicated that the additional hearing loss that has 
progressed since 1982 was not directly related to his 
military noise exposure.

The evidence of record subsequent to the July 1994 RO 
decision also includes testimony at an October 1998 hearing 
before the RO.  The veteran testified that during service, he 
was a heavy equipment operator on the flight line wherein he 
was exposed to jet engine noise.  He stated that he was not 
offered and did not use any earplug protection.  He indicated 
that he began having ringing in his ear approximately one 
year after separation and that he began noticing a hearing 
loss about three years after separation.  He indicated that 
his post-service activities do not include any exposure to 
excessive noise.

The Board finds that the foregoing evidence is new because it 
is not cumulative. This evidence is material because it shows 
the presence of hearing loss and probative as to the 
incurrence of defective hearing during service.  The VA 
examiner indicated that the veteran's hearing loss was 
productive of noise exposure and the veteran's testimony 
suggested exposure to jet noise during service.  This 
evidence, under Justus, must be presumed to be credible for 
purposes of determining whether the evidence is new and 
material.  Therefore, the Board finds that the veteran's 
claim of entitlement to service connection for hearing loss 
is reopened.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for hearing loss 
is reopened.


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
appellant's claim for service connection for a hearing 
disorder.  In Elkins v. West, 12 Vet. App. 209 (1999) the 
Court held that that in making a determination as to whether 
new and material evidence has been submitted to reopened a 
previously denied final decision, a three step process is 
required.  It must first be determined whether new and 
material evidence has been submitted.  If new and material 
evidence has been submitted, it must be determined whether, 
immediately upon reopening, the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If the claim 
is well grounded, the merits of the claim will be evaluated 
after the duty to assist under 38 U.S.C.A. § 5107(b) (West 
1991) has been fulfilled.  

In this regard in view of the findings of the recent VA 
examination, the Board finds that the veteran's claim is well 
grounded.  Accordingly, the current decision must be based on 
a review of the entire evidentiary record.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In April 1998 the VA examiner indicated that there was 
hearing loss present in service and that the veteran was 
exposed to acoustic trauma during active duty.  The examiner 
also stated that the additional hearing loss that has 
progressed since 1982 could not be directly related to 
military noise exposure.  In view of this opinion, the Board 
is of the opinion that additional development is warranted.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any 
additional VA and private medical 
records, which are not on record with 
regard to treatment for his hearing loss 
since his release from active duty. The 
RO should then obtain all records, which 
are not on file.  The RO should inform 
the veteran that he has the opportunity 
to submit any additional evidence and 
arguments in support of his claim.

2.  It is requested that the veteran's 
claims folder be reviewed by a VA 
audiologist in order to determine the 
nature, severity and etiology of any 
hearing loss. Following the review, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any hearing loss diagnosed is 
related to service, to include the 
inservice noise exposure.  If the 
examiner indicates that another 
audiological examination is deemed 
necessary, it should be performed.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

Thereafter, the case should be reviewed by the RO on a de 
novo basis.  If the benefit sought is not granted, the 
veteran and his representative should be furnished a 
supplemental statement of the case, which includes the law 
and regulations pertaining to service connection, and an 
opportunity to respond.  The case should then be returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals







